Case: 18-50163      Document: 00514612937         Page: 1    Date Filed: 08/23/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                    No. 18-50163                               FILED
                                  Summary Calendar                       August 23, 2018
                                                                          Lyle W. Cayce
                                                                               Clerk
BLANCA AVALOS,

              Plaintiff - Appellant

v.

ISAAC A. CORDERO; FELIX VALENZUELA; OSCAR A. LARA,

              Defendants - Appellees



                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 3:17-CV-241


Before SMITH, WIENER, and WILLETT, Circuit Judges.
PER CURIAM:*
       Plaintiff-Appellant Blanca Avalos appeals from the district court’s entry
of a final judgment as to the three above-named Defendant-Appellees. We
affirm for the reasons set forth by the district court. To the extent that Avalos
attempts, for the first time on appeal, to compel those Defendant-Appellees to
arbitrate, she waived that issue by failing to raise it in the district court.
       AFFIRMED.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.